DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the IDS filed 4/15/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-15 and 17-21 are allowed.
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being:
Claim 1: “A method for cooling an electrical machine having a rotor arranged on a rotor shaft for rotation therewith, and having a stator, the method comprising the steps of: a) guiding a coolant expelled via an expelled coolant line of a transmission of the electrical machine to a coolant pump that supplies the coolant in parallel to both an input coolant line of the transmission and to an axial coolant supply line arranged in the rotor shaft, wherein the axial coolant supply line is introduced to the rotor shaft via a coolant inlet stub partially disposed within the transmission and axially aligned with the rotor shaft; and b) introducing the coolant into an interior chamber of the electrical machine via a radial coolant supply line which is connected in a coolant-conducting manner to the axial coolant supply line and is arranged in the rotor shaft, wherein at least the rotor is arranged in the interior chamber, the rotor comprises a laminated rotor core comprising a stack of individual rotor laminations, the radial coolant supply line is disposed substantially in axial alignment with at least one lamination intermediate space disposed between the individual rotor laminations of the stack, and the coolant introduced into the interior chamber of the electrical machine via the radial coolant supply line is conveyed through the at least one lamination intermediate space.”
Claim 11: “An electrical machine, comprising: a rotor arranged on a rotor shaft for rotation therewith; a stator; a coolant pump to supply coolant in parallel to both an input coolant line of a transmission and to an axial coolant supply line arranged in the rotor shaft, wherein the axial coolant supply line is introduced to the rotor shaft via a coolant inlet stub partially disposed within the transmission and axially aligned with the rotor shaft; at least one radial coolant supply line connected in a coolant-conducting manner to the axial coolant supply line; an expelled coolant line connected in the coolant-conducting manner via the coolant pump to the axial supply line and the input coolant line to convey expelled coolant from the transmission of the electrical machine; and an interior chamber of the electrical machine connected in a coolant-guiding manner to the at least one radial coolant supply line the rotor comprises a laminated rotor core comprising a stack of individual rotor laminations, and the radial coolant supply line is disposed substantially in axial alignment with at least one lamination intermediate space disposed between the individual rotor laminations of the stack.”
Claim 21: “   A method for cooling an electrical machine having a rotor arranged on a rotor shaft for rotation therewith, and having a stator, the method comprising the steps of: a) guiding a coolant in an axial coolant supply line which is arranged in the rotor shaft, wherein the axial coolant supply line is introduced to the rotor shaft via a coolant inlet stub at least partially disposed within a transmission and axially aligned with the rotor shaft; and b) introducing the coolant into an interior chamber of the electrical machine via a radial coolant supply line which is connected in a coolant-conducting manner to the axial coolant supply line and is arranged in the rotor shaft, wherein at least the rotor is arranged in the interior chamber, the rotor comprises a laminated rotor core comprising a stack of individual rotor laminations, the radial coolant supply line is disposed substantially in axial alignment with at least one lamination intermediate space disposed between the individual rotor laminations of the stack, and the coolant introduced into the interior chamber of the electrical machine via the radial coolant supply line is conveyed through the at least one lamination intermediate space”
	CN104806742A and CN104362800A (English Machine Translations provided) were considered; however references did not teach the claimed invention.
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1-15 and 17-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832